Citation Nr: 1502695	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of left knee meniscus tear status post surgical repair. 

2.  Entitlement to service connection for arthritis, to include osteoarthritis of the left knee. 

3.  Entitlement to service connection for a skin disorder (claimed as skin rash).

4.  Entitlement to service connection for jungle rot (also claimed as athlete's foot).

5.  Entitlement to service connection for right claw foot.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for hypertension, claimed as secondary to sleep apnea, service-connected PTSD, and service-connected residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969 and September 1986 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, the RO in Los Angeles, California, in pertinent part, denied service connection for right claw foot, skin rash, jungle rot, arthritis, sleep apnea, and PTSD.  In May 2009, the RO in Roanoke, Virginia, in pertinent part, denied service connection for allergic rhinitis/sinusitis and hypertension.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Roanoke, Virginia which now has jurisdiction over the claims on appeal.  As explained in the decision herein, the issue of service connection for residuals of left knee meniscus tear status post surgical repair is raised by the record.

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record. 

In August 2012, the Board denied an initial disability rating in excess of 40 percent for residuals of prostate cancer and remanded the remaining claims on appeal.  

The Board has not only reviewed the physical claims file, but also the file for the case in VBMS/Virtual VA to ensure a total review of the evidence.

The issues of entitlement to service connection for arthritis, skin disorder, jungle rot, right claw foot, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Removal of cartilage was "noted" on entrance into service. 

2.  The Veteran's residuals of left knee menisectomy were aggravated beyond its natural progression by in-service physical activities. 

3.  The Veteran has a currently diagnosed left knee meniscus tear status post surgical repair of the left knee. 


CONCLUSION OF LAW

The criteria for service connection for residuals of left knee meniscus tear status post surgical repair have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014). 





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting service connection for residuals of left knee meniscus tear status post surgical repair, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The condition of meniscus tear is not considered a "chronic disease" as listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has appealed the RO's denial of service connection for left knee arthritis.  He essentially contends that his preexisting left knee disability was aggravated by service.  See DRO hearing transcript at p. 7.  As will be explained herein, the assembled evidence also raises a question of entitlement to service connection for residuals of left knee meniscus tear status post surgical repair.

At the outset, the Board finds that the Veteran has currently diagnosed residuals of left knee meniscus tear status post surgical repair.  See October 2012 VA examination report.  

Next, the Board finds that left knee meniscus tear was "noted" on service entrance and therefore pre-existed  the Veteran's period of active service.  See 38 C.F.R. § 3.304(b).  According to the March 1965 report of medical history associated with the Veteran's enlistment examination, he reported having removal of cartilage in May 1960.  According to the October 1986 enlistment examination, the examiner noted the Veteran underwent cartilage removal of the left knee at age 13.  The associated report of medical examination and consultation report indicated no functional disability at that time.  According to the October 2012 VA examination report, the examiner noted that the Veteran injured his knee while playing football in high school and underwent open surgical correction prior to entering the service.  For these reasons, the Board finds that the left knee meniscus tear status post surgical repair pre-existed service.

The Board further finds that the weight of the evidence of record demonstrates that the left knee meniscus tear status post surgical repair was aggravated beyond its natural progression by in-service physical activities.  Although no complaints or diagnoses regarding his left knee were noted in service, in a December 2007 statement, the Veteran asserted that pursuant to his January 1993 private emergency room treatment he was told his left knee problem was presumably caused by the running and other conditions of his military service.  Additionally, the Veteran contends in multiple statements of record as well as at the July 2009 DRO hearing that his symptomatology for the claimed disorders have continued since separation from service.  The evidentiary record shows the Veteran served in Vietnam from November 1967 to November 1968 and is the recipient of the Navy Commendation Medal with "V" Device, along with other medals and awards.  Given his combat status, the Veteran's assertion as to his in-service events are accepted and consistent with his active service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The October 2012 VA examiner noted the Veteran currently has mild pain, daily stiffness, and reduced range of motion in his left knee.  Upon examination, the left knee range of motion on flexion was to 130 degrees, with pain; and after repetitive testing range of motion in flexion was to 125 degrees.  The examiner determined that the Veteran has less movement than normal, weakened movement, and pain on movement in his left knee.  The examiner opined that the Veteran's training and duties in service induced mechanical stress on his left knee that was severe, prolonged, and repetitive enough to aggravate his left knee and cause it to progress beyond the natural progression of the disease.  He further indicated that the Veteran's symptoms occurred 5 to 10 years before they would due to the natural progression of the disease.  The Board finds that this evidence weighs in favor of a finding that left knee meniscus tear status post surgical repair was aggravated beyond its natural progression by in-service physical activities.

There is no opinion contradicting the October 2012 VA examiner's assertions.  For these reasons, the Board finds that the weight of the competent, probative, and credible evidence of record demonstrates that the Veteran's left knee meniscus tear status post surgical repair pre-existed service entrance and was aggravated beyond the natural progress of the disease during active duty service.  38 C.F.R. § 3.306(a),(b).

The Board notes that the AOJ has not addressed the issue of service connection for residuals of left knee meniscus tear status post surgical repair directly.  It appears that at least part of the problem regarding the Veteran's current left knee complaints may be actually be associated with residuals of left knee meniscus tear status post surgical repair, as suggested by VA doctors.  As the Board is granting service connection for that disability, the Board's action in addressing the issue when the agency of original jurisdiction has only addressed it indirectly does not prejudice the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for residuals of left knee meniscus tear status post surgical repair is granted.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  In accordance with the Board's August 2012 remand directives, the Veteran was afforded a VA examination for his claimed disabilities in October 2012.  

Claw foot

The October 2012 VA examiner diagnosed a claw foot disability, and opined that the claw foot disability did not have its onset during active service, and was not related to any in-service disease, event, or injury.  His rationale was that claw foot occurred after military service and that there was no evidence or documentation of a right claw foot condition occurring while he was on active duty.  The examiner's negative opinion is based, in part, on the fact that there is no evidence of claw foot in service.  The Board is aware that the Veteran's service treatment records are negative for an injury to his foot.  Despite the absence of such service treatment records, on remand, the October 2012 VA examiner should render an opinion in light of the medical and lay evidence of record, which includes the Veteran's reports of wearing small boots in service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide [a medical opinion], even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.")  

Skin disorder

Regarding the Veteran's claim for the Veteran service connection for a skin disorder (claimed as skin rash); in the August 2012 remand, the Board requested a VA medical opinion regarding whether the Veteran has a disability manifested by rashes to include as a result of an injury or disease incurred in service.  As noted in the August 2012 Board remand, treatment records documented a rash on the Veteran's chest, back of head, groin, inner thigh, and lower left leg in April 2000, a chronic rash suspicious seborrheic dermatitis in August 2000, scabies versus atopic dermatitis in December 2000, urticaria in January 2001, and dermatophytosis tinea corporis in September 2008.

In the October 2012 VA examination report, the examiner indicated that the Veteran had urticaria which no longer existed but does have the potential to reoccur.  No opinion was provided at that time regarding whether any current or recurrent skin disorder was related to service.  Given that the Veteran has a skin disorder noted during the period on appeal and capable of recurring, an additional opinion is warranted in order to determine whether the Veteran has a current or recurrent skin disorder due to service.

Jungle rot

According to the October 2012 VA examination report is that there is no current disability regarding jungle rot.  However, the Veteran has reported that he underwent surgery for his claw foot and has been taking "x-viate" cream for his feet since that time.  See February 2013 statement.  VA treatment records in January 2012 reflect that the Veteran was given urea cream prescription to keep skin soft around his nail.  Therefore, an addendum opinion is necessary to resolve this apparent inconsistency. 

Sleep apnea

According to the October 2012 VA examination report, the examiner stated that there is no current disability regarding sleep apnea.  However, as noted in the August 2012 Board remand, the record reflects that the Veteran was assessed with mild positional sleep apnea syndrome in a November 2007 private treatment record and adult sleep apnea in a June 2008 VA outpatient treatment record.  Therefore, an addendum opinion is warranted to address the current sleep apnea diagnoses as noted above. 

Hypertension

The Veteran claims that his hypertension is aggravated by his sleep apnea.  As such, the issue of entitlement to service connection for hypertension is inextricably intertwined with the issue of service connection for sleep apnea and must be remanded pending the results of the addendum opinion regarding sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Arthritis

With regard to service connection for arthritis, the Veteran contends this claim includes arthritis of his left knee.  In the August 2012 Board remand, the Board determined that although the removal of cartilage was noted to have occurred prior to entry of service on the March 1965 report of medical history, a pre-existing arthritic disorder, to include of the left knee, was not noted on the March 1965 entrance examination report, thus the Veteran is presumed to have been in sound condition with regard to arthritis at the time of entry to his period of active service.  Furthermore, the presumption of soundness has not been rebutted as the evidentiary record does not show, by clear and unmistakable evidence, that the claimed arthritis disorder existed prior to service. See 38 C.F.R. § 3.304(b).  In the October 2012 VA examination report, the examiner indicated that the Veteran's condition preexisted service and was not aggravated.  However, as stated, the Veteran is presumed to have been in sound condition with regard to arthritis at the time of entry to his period of active service.  Therefore, an addendum opinion is warranted to address the Veteran's claim for arthritis.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

VA treatment records

The record reflects the Veteran has received continuing treatment at the Mountain Home VA Medical Center (VAMC) and the last VA medical records associated with the record are from September 2012.  Therefore, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA outpatient treatment records from Mountain Home VAMC from September 2012 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  The claims folders should be returned to the examiner who prepared the October 2012 VA examination reports regarding the claw foot, skin disorder, jungle rot, sleep apnea, hypertension, and arthritis.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  If the examiner is unavailable, another suitable examiner should provide the opinion.  If additional examination is required, it should be scheduled and the Veteran should be notified.  The examiner should be requested to prepare an addendum medical opinion supported by a rationale on the following:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the claimed arthritis of the left knee, skin disorder(s), jungle rot, right claw foot, and sleep apnea had their onset in service or are in any way related to the Veteran's active service? 

With regard to the claimed right claw foot, the examiner should address the Veteran's lay assertion that the condition was caused by wearing too small boots during service that caused him to bend his toes into a claw toe.

With regard to the claimed sleep apnea, the examiner should consider and comment on the evidence showing that the Veteran was assessed with mild positional sleep apnea syndrome in a November 2007 private treatment record and adult sleep apnea in a June 2008 VA outpatient treatment record.  

With regard to the claimed skin disorder, the examiner should comment on the treatment records which documented a rash on the Veteran's chest, back of head, groin, inner thigh, and lower left leg in April 2000, a chronic rash suspicious seborrheic dermatitis in August 2000, scabies versus atopic dermatitis in December 2000, urticaria in January 2001, and dermatophytosis tinea corporis in September 2008.

With regard to the claimed jungle rot, the examiner should consider and comment on the VA treatment records in January 2012 which reflect that the Veteran was given urea cream prescription to keep skin soft around his nail.

b)  If the Veteran's arthritis did not onset in active service, or is not due to the alleged continuous symptoms since service, did the Veteran's arthritis clearly and unmistakably (i.e., undebatably) exist prior to service?

c)  If so, did the Veteran's arthritis clearly and unmistakably not undergo an increase in severity beyond natural progression during service?

d)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed sleep apnea is caused by the service-connected PTSD?

e)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed sleep apnea syndrome, is aggravated (permanently worsened in severity) by the service-connected PTSD?  If so, the examiner should identify the baseline level of severity of sleep apnea prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

f)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed hypertension is caused by his sleep apnea? 

g)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed hypertension, is aggravated (permanently worsened in severity) by his sleep apnea?  If so, the examiner should identify the baseline level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

3.  After all development has been completed, readjudicate the Veteran's claims.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


